DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action in reply to the “Amendment/Request for Reconsideration-After NonFinal Rejection” filed on 04/04/2022. Claims 1-6, 8-12 and 19-21 are pending:
• Claims 13-18 have been withdrawn without traverse in the reply filed 10/22/2021.
• Claims 7 were cancelled by applicant in claims filed 04/04/2022.

Response to Amendment
The following rejections are maintained under 35 U.S.C. 103, however with a new ground of rejection.
Claims 1-6, 8-12 and 19-20 maintain rejection under 35 U.S.C. 103.
The following rejections are withdrawn under 35 U.S.C. 112 (b), in consideration of the applicant arguments and amendments pertaining to the following claims
Claims 1-12, do not maintain rejection under 35 U.S.C. 112(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 5 recites “…a heater configured to heat the substrate…” which includes the generic placeholder of “a heater” followed by the functional limitation of “… configured to heat the substrate…” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure to “a heater” is a lamp heater (Specifications, Page 10 Paragraph 5) or hot plate (Specifications, Page 11, Paragraph 1; Claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 20170133235 A1, hereinafter “Muramatsu”) in view of Yamazaki et al. (US 20170235220 A1, hereinafter “Yamazaki”).
Regarding claim 1 Muramatsu explicitly discloses a substrate treatment system (1) that performs a substrate treatment method such that a predetermined pattern is formed in a film on the upper surface of the resist wherein said pattern is formed on a resist film (Paragraph 54, 86). The substrate treatment system (1) comprises of:
	A wafer W wherein said wafer has been pretreated such that it has a film layer (K) (Paragraph 55 and 83). 
A Cassettes (C) which house a plurality of wafers W (Paragraph 55).
A cassette station (10) which provides cassette mounting table (20) which further provides cassette mounting plates (21) which mount the cassettes (C). Muramatsu further discloses that via the cassette station (10), cassettes can be carried in from the outside to the substrate treatment system (10) or carried out from the substrate treatment system (10) to the outside (Paragraph 55 and 56). Muramatsu further discloses that the cassette station (10) comprises of a wafer carrier apparatus (23) which is movable on a carrier path (22) and can carry the wafer W for further transported. (Paragraph 57, 66, 69-70, Fig.1). 
A first block (G1) which houses a plurality of solution treatment apparatuses as depicted in Fig. 2 which comprises of an anti-reflection film forming apparatus (32) neutral layer forming apparatus (33), and a resist coating apparatus (34) which form an anti-reflection layer (400) from a solution (Paragraph 79), neutral layer (401) from a neutral agent and resist layer (402) from a resist solution on the wafer respectively (Paragraph 59-60, 83, 86, Fig. 2, 7). The aforementioned apparatuses (32-34) all comprise of their own a treatment container (130), a spin chuck (140) which rotates the wafer (W) and nozzles (Paragraph 71-72, 79). 
A control unit (300), comprising of a computer and has a program storage unit. In the program storage unit, a program that controls the treatments on the wafer W in the substrate treatment system 1 is stored. Further, the program storage unit also stores a program that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses (Paragraph 80).
	

    PNG
    media_image1.png
    476
    701
    media_image1.png
    Greyscale

Fig. 1 disclosed by Muramatsu

    PNG
    media_image2.png
    474
    649
    media_image2.png
    Greyscale

Fig. 2 disclosed by Muramatsu

    PNG
    media_image3.png
    167
    406
    media_image3.png
    Greyscale

Fig. 7 disclosed by Muramatsu

	Muramatsu further discloses that the substrate treatment system (1) comprises of an etching treatment apparatus and process wherein the resist layer (402) and hydrophobic polymers (405) are used as a mask (Paragraph 92). Muramatsu further discloses that a metal hard mask that may be provided at the base of the neutral layer (401) such that the hard metal mask can be used to form a pattern on the film (K) (Paragraph 107).
	Muramatsu explicitly discloses all of the limitations of claim 1 except for the sensor that acquires film information and the controller that receives the film information and selects a primer process condition corresponding to the film information.
	Yamazaki explicitly discloses an imprint apparatus (100) comprising of a control unit (111) that can control respective units of the imprinting apparatus (100). The control unit (111) implements a function of updating the map stored in the storage unit 108, and a function of controlling (changing) the relative position between the substrate 101 and the plurality of discharge outlets of a discharge unit (107) (Paragraph 24, 37). The map (also referred to as an imprint recipe) is generated based on at least one of various kinds of information about the imprint apparatus (100) so that defects in the pattern formed on the substrate (101) can be suppressed. The map is one map to be used in an imprint process and is selected from a plurality of maps based on said stored information and said map is optimized so as to perform the imprint process free from a defect. Said information includes, the topography and wettability of the top surface layer of the substrate (101); the imprint materials viscosity, surface energy and evaporation time; information about imprint conditions including the design value of the residual layer thickness of a pattern of the imprint material 105 to be formed on the substrate (101) (Paragraph 33-34, 42).  Yamazaki further discloses an observation unit (110) which includes a camera and observes a substrate (101) via the molds (103) (Paragraph 36).
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would have found it obvious to modify Muramatsu with Yamazaki such that the camera and control unit (111) and map disclosed by Yamazaki can provide information which would include topographical information about the wafer (W) to suppress defects in the pattern formed on the wafer (W). A POSTA at the time of the invention would further find it implicit that the control unit (111) would make process conditions based on the map as Yamazaki disclosed the map to be the imprint recipe and the controller to control respective units of the imprinting apparatus (100) and update the map based on information; Said POSITA would be motivated to have the control unit (111) control the apparatuses based on the map to suppress defects. 
	Therefore, in addressing claim 1, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1), comprising:
A load port (Muramatsu, 10) for receiving a substrate (Muramatsu, W) to be processed;
A sensor (Yamazaki, camera) that acquires film (Muramatsu, K) information from the substrate (Muramatsu, W) about a film (Muramatsu, K) on the substrate (Muramatsu, W);
A controller (Yamazaki, 111) configured to receive the film (Muramatsu, K) information from the sensor (Yamazaki, camera) and select primer process conditions (map) corresponding to the film (K) information (Topographical information about the wafer);
A stage (Muramatsu, spin chuck on apparatus 32 or 33) to which the substrate (Muramatsu, W) is transported from the load port (Muramatsu, 10)
A nozzle (Muramatsu nozzle on apparatus 32 or 33) configured to dispense a primer (a solution that forms a anti-reflection layer or a neutral agent that forms the neutral layer) and form a primer layer (Muramatsu, anti-reflection layer or neutral layer) on the substrate (Muramatsu, W) over the film (Muramatsu, K) according to the selected primer process conditions (Yamazaki, map);
A chamber (Muramatsu, 34 comprising of 130) to which the substrate (Muramatsu, W) with the primer layer (Muramatsu, anti-reflection layer or neutral layer) is transported from the stage (Muramatsu, spin chuck on apparatus 32 or 33);
A dispenser (Muramatsu, 34 comprising of a nozzle) in the chamber (Muramatsu, 34 comprising of 130) and configured to dispense a resist (Muramatsu, resist solution) onto the substrate (Muramatsu, W) to perform imprint lithography thereon.
	Regarding claim 2 and 3, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 1 above, wherein Muramatsu further disclosed that the cassette station (10) comprises of a wafer carrier apparatus (23) which is movable on a carrier path (22) and can carry the wafer W for further transported (Paragraph 57, 69-70). 
	Muramatsu further explicitly discloses a wafer carrier region (D) formed in a region spanning from the first block (G1) to the fourth block (G4) wherein a plurality of wafer carrier apparatuses (70) are arranged with each of said plurality having a carrier arm that is movable in the X and Y axis as depicted in Fig. 1, such that the wafer (W) can be carried to a predetermined apparatus in the first block (G1), a second block (G2), a third block (G3) and fourth block (G4) therearound (Paragraph 66, Fig. 1).
Therefore in addressing claim 2, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 1, wherein the substrate (Muramatsu, W) is transported along a conveyance path (Muramatsu, 22 and D) from the load port (Muramatsu, 10) to the stage (Muramatsu, spin chuck on apparatus 32 or 33) and from the stage (Muramatsu, spin chuck on apparatus 32 or 33) to the chamber (Muramatsu, 34 comprising of 130).
Therefore in addressing claim 3, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 1, further comprising a robotic arm (Muramatsu, 70) configured to accommodate and convey the substrate (Muramatsu, W) from the load port (Muramatsu, 10) to the stage (Muramatsu, spin chuck on apparatus 32 or 33) and from the stage (Muramatsu, spin chuck on apparatus 32 or 33) to the chamber (Muramatsu, 34 comprising of 130).
Regarding claim 4, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 1 above wherein Fig. 1 depicts the control unit (300) to be external (Fig. 1).
Muramatsu modified by Yamazaki does not explicitly disclose the controller (Yamazaki, 111) to be external, however a POSITA at the time of the invention would find it prima facie obvious that the controller unit (300) would be replaced by the controller (Yamazaki, 111), such that it is a simple substitution of one known element for another to obtain the predictable result of suppressing defects as outlined in the rejection of claim 1. Thus, the controller (Yamazaki, 111) would be external from the substrate treatment system (Muramatsu, 1) as evidenced by Muramatsu wherein the control unit (Muramatsu, 300) is depicted in Fig. 1 to be external from the substrate treatment system (Muramatsu, 1).  
Therefore, in addressing claim 4, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 1, wherein the controller (Yamazaki, 111) is an external controller.
Regarding claim 5 and 8, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 1 above.
Muramatsu further discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) which comprises a hotplate (Paragraph 64). Said thermal treatment apparatus (40) heats the wafer (W) after the neutralizing agent is applied onto the anti-reflection film (400) (Paragraph 84).
Therefore, in addressing claim 5, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 1, further comprising a heater (Muramatsu, 40) configured to heat the substrate (Muramatsu, W).
Therefore, in addressing claim 8, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 5, further comprising a hotplate (Muramatsu, hotplate) to heat the substrate (W).
Regarding claim 6, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 5 above, wherein Muramatsu further disclosed the apparatuses (32-34) all comprise of their own a treatment container (130), a spin chuck (140) which rotates the wafer (W) and nozzles (Paragraph 71-72, 79).
Therefore, in addressing claim 6, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 5, wherein the stage (Muramatsu, spin chuck on apparatus 32 or 33) is rotatable to rotate the substrate (Muramatsu, W) when the primer layer (Muramatsu, anti-reflection layer or neutral layer) is formed thereon.
Regarding claim 9, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 5 above, wherein: 
Muramatsu explicitly discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) and a control unit (300), that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses (Paragraph 80); 
Yamazaki explicitly discloses the map (also referred to as an imprint recipe) is generated based on at least one of various kinds of information about the imprint apparatus (100) so that defects in the pattern formed on the substrate (101) can be suppressed. The map is one map to be used in an imprint process and is selected from a plurality of maps based on said stored information and said map is optimized so as to perform the imprint process free from a defect.  Includes the imprint materials surface energy and evaporation time (Paragraph 33-34, 42).
	Muramatsu modified by Yamazaki does not explicitly disclose the limitation of claim 9 wherein a heater is controlled by a controller based on the selected primer condition.
	However, a POSTIA at the time of the invention would have found it obvious to control the heater (Muramatsu, 40) with the control unit (Yamazaki, 111) based on the map as evidenced by Muramatsu wherein the control unit (Muramatsu, 300) controls the operations of the treatment apparatuses. Said POSITA would be motivated to do so as said map is optimized to perform an imprint process free from a defect.
	Therefore, in addressing claim 9, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 5, wherein at least one of the stage (Muramatsu, spin chuck on apparatus 32 or 33) and the heater (Muramatsu, 40) is controlled by the controller (Yamazaki, 111) based on the selected primer conditions (Yamazaki, map).
Regarding claim 11 and 12, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 6 and 1 above as they pertain to claims 11 and 12. 
Muramatsu further explicitly discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) and a control unit (300), that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses (Paragraph 80).  Muramatsu further explicitly discloses that the spin chuck 140 can rotate at a predetermined speed by means of a chuck drive unit 141 such as a motor. Regarding claim 12/11 Muramatsu further explicitly discloses that the wafer W is carried to a/the thermal treatment apparatus (40) and temperature-regulated to form the neutral layer (Paragraph 84).
Yamazaki as applied to Muramatsu modified by Yamazaki in claim 1 further explicitly discloses the map (also referred to as an imprint recipe) is generated based on at least one of various kinds of information about the imprint apparatus (100) so that defects in the pattern formed on the substrate (101) can be suppressed. The map is one map to be used in an imprint process and is selected from a plurality of maps based on said stored information and said map is optimized so as to perform the imprint process free from a defect.  Includes the imprint materials surface energy and evaporation time (Paragraph 33-34, 42).
	Muramatsu modified by Yamazaki does not explicitly disclose the limitation of claim 9 wherein a heater is controlled by a controller based on the selected primer condition.
	However, a POSTIA at the time of the invention would have found it obvious to have the map include the rotational speed of the speed chuck (Muramatsu, 140), the temperature of the wafer, and the time that the wafer is heated when the neutral layer is formed. The map including the rotational speed of the wafer is evidenced Muramatsu wherein Muramatsu explicitly discloses the spin chuck (Muramatsu 140) can rotate at a predetermined speed. The map including the temperature of the wafer is evidenced by Yamazaki wherein Yamazaki explicitly discloses the information about the imprint apparatus (100) includes surface energy of the imprint material and further evidenced by Muramatsu wherein Muramatsu explicitly discloses the thermal treatment apparatus (40) and temperature-regulated to form the neutral layer. The map including a bake time is evidenced by Yamazaki wherein Yamazaki explicitly discloses the information about the imprint apparatus (100) includes evaporation time of the imprint material. Said POSITA would be motivated to do so as said map is optimized to perform an imprint process free from a defect.
	Therefore, in addressing claim 11, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 6, wherein the selected primer process conditions (Yamazaki, map) include at least one of a rotation speed (Muramatsu, predetermined speed) of the stage (Muramatsu, spin chuck on apparatus 32 or 33), a bake temperature (Yamazaki, surface energy or Muramatsu, Temperature regulation) of the heater (Muramatsu, 40), and a bake time (Yamazaki, evaporation time) by the heater (Muramatsu, 40).
	Therefore, in addressing claim 12, Muramatsu modified by Yamazaki discloses an imprint device (Muramatsu, 1) according to claim 1, wherein the selected primer process conditions (Yamazaki, map) include at least one of a rotation speed (Muramatsu, predetermined speed) of the stage (Muramatsu, spin chuck on apparatus 32 or 33), a bake temperature (Yamazaki, surface energy or Muramatsu, Temperature regulation) of the heater (Muramatsu, 40), and a bake time (Yamazaki, evaporation time) by the heater (Muramatsu, 40).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 20170133235 A1, hereinafter “Muramatsu”) in view of Yamazaki et al. (US 20170235220 A1, hereinafter “Yamazaki”) as applied to claim 1 and in further view of Asano et al. (US 20170269484 A1 hereinafter “Asano”)
Regarding claim 10, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 1 above, wherein Muramatsu modified by Yamazaki disclosed the map which is to be used in an imprint process and is selected from a plurality of maps based on stored information. Said stored information included the topography and wettability of the top surface layer of the substrate (101) (Yamazaki, Paragraph 33-34, 42).
Muramatsu modified by Yamazaki discloses all of the limitations of claim 10 except for film information comprising of a thickness of the film or film type.
Asano explicitly discloses an imprint apparatus (100) comprising of a controller (10) which controls an imprint process and the respective units of the imprint apparatus (100) (Paragraph 21). The controller (10) can obtain imprint job information. The imprint job information is job information for a process to form a pattern by imprinting. Said information can include information regarding imprint conditions such as the amount of imprint material (11) to be supplied on the substrate (3), the thickness of the imprint material (11) after the concave portion of a pattern region (6a) is filled with the imprint material, and the pressing force. The imprint job information can also include information regarding imprint conditions such as the type of the substrate (3) and the position of the imprint region (Paragraph 54).
A POSITA at the time of the invention would find it obvious that Muramatsu could be further modified to include thickness as film information in view of Asano wherein Asano discloses the controller (10) which uses information that includes the thickness of an imprint material (11). Said thickness of the imprint material in the BRI of the claim is a thickness of a film layer. Said POSITA would be motivated to do so to form a pattern by imprinting.
Therefore, in addressing claim 10, Muramatsu modified by Yamazaki and Asano discloses an imprint device (Muramatsu, 1) according to claim 1, wherein the film information (Topographical information about the wafer) is a thickness of the film (Muramatsu, K) on the substrate (Muramatsu, W) or film type of the film (Muramatsu, K) on the substrate (Muramatsu, W).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 20170133235 A1, hereinafter “Muramatsu”) in view of Yamazaki et al. (US 20170235220 A1, hereinafter “Yamazaki”) as applied to claim 1 and evidenced by Hosaka et al. (US 20160320716 A1 hereinafter “Asano”).
Regarding claim 21, Muramatsu modified by Yamazaki disclosed all of the limitations in claim 1 above, wherein
 Muramatsu explicitly disclosed a cassettes (C) which house a plurality of wafers W (Paragraph 55). A cassette station (10) which provides cassette mounting table (20) which further provides cassette mounting plates (21) which mount the cassettes (C). Muramatsu further discloses that via the cassette station (10), cassettes can be carried in from the outside to the substrate treatment system (10) or carried out from the substrate treatment system (10) to the outside (Paragraph 55 and 56). Muramatsu further discloses that the cassette station (10) comprises of a wafer carrier apparatus (23) which is movable on a carrier path (22) and can carry the wafer W for further transported. (Paragraph 57, 66, 69-70, Fig.1). 
Muramatsu modified by Yamazaki discloses all of the limitations of claim 21 expect for the sensor mounted in the load port and optically acquires the film information.
Hosaka explicitly discloses an imprint apparatus that receives a substrate from an inline station via a conveyance arm (24) and a substrate positioning unit (25) (Paragraph 47). The substrate positioning unit (25) is depicted in Fig. 2A & 2B to include the conveyance arm (24). The substrate positioning unit comprises of a measurement device (31) which provides images that are processed as data on positional information (Paragraph 49).
A POSITA at the time of the invention would have found it obvious that film information can be acquired optically from a sensor in the wafer carrier apparatus in view of Hosaka which has a measurement device (Hosaka, 31) on conveyance arm (Hosaka, 24) as depicted in fig. 2A & 2B wherein the substrate positioning unit (Hosaka, 25) comprises of said measurement device (Hosaka, 31). A POSITA would be motivated to do so in order to provide the wafer carrier (Muramatsu, 22) with positional information about the substrate. Thus the cassette station (Muramatsu, 10) which comprises of a wafer carrier apparatus (Muramatsu, 23) wherein said wafer carrier apparatus (Muramatsu, 23) comprises of said measurement device (Hosaka, 31).
Therefore, in addressing claim 21, Muramatsu modified by Yamazaki and  Hosaka discloses an imprint device (Muramatsu, 1) according to claim 1, wherein the sensor (Hosaka, 31) is mounted in the load port (Muramatsu, 10) and optically acquires the film information (Topographical information about the wafer) from the substrate (Muramatsu, W)  on the load port (Muramatsu, 10).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 20170133235 A1, hereinafter “Muramatsu”) in view of Shin et al. (US 20170178936 A1, hereinafter “Shin”) and Yamaguchi et al. (US 20170136505 A1).

Muramatsu explicitly discloses a substrate treatment system (1) that performs a substrate treatment method wherein said method comprises of comprising of (Paragraph 54):
A wafer W wherein said wafer (W) has been pretreated such that it has a film layer (K) (Paragraph 55 and 83).  Said wafer (W) is housed in a cassette (C) and said cassette can be loaded or off of a cassette station (10) (Paragraph 55-56). Said wafer can be transported on a wafer carrier (23) along a carrier path (22) to be further transported such that said wafer can also be transported along a wafer carrier region (D) wherein a plurality of wafer carrier apparatuses (70) are arranged with each of said plurality having a carrier arm that is movable in the X and Y axis as depicted in Fig. 1, such that the wafer (W) can be carried to a predetermined apparatus in the first block (G1), a second block (G2), a third block (G3) and fourth block (G4) therearound (Paragraph 57, 66, 59-70 Fig. 1).
A first block (G1) which houses a plurality of solution treatment apparatuses as depicted in Fig. 2 which comprises of an anti-reflection film forming apparatus (32) neutral layer forming apparatus (33), and a resist coating apparatus (34) which form an anti-reflection layer (400) from a solution (Paragraph 79), neutral layer (401) from a neutral agent and resist layer (402) from a resist solution on the wafer respectively (Paragraph 59-60, 83, 86, Fig. 2, 7). The aforementioned apparatuses (32-34) all comprise of their own a treatment container (130), a spin chuck (140) which rotates the wafer (W) and nozzles (Paragraph 71-72, 79). 
A control unit (300), comprising of a computer and has a program storage unit. In the program storage unit, a program that controls the treatments on the wafer W in the substrate treatment system 1 is stored. Further, the program storage unit also stores a program that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses (Paragraph 80).
Muramatsu further discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) which comprises a hotplate (Paragraph 64). Said thermal treatment apparatus (40) heats the wafer (W) after the neutralizing agent is applied onto the anti-reflection film (400)  such that the neutral layer (401) us formed (Paragraph 84). The wafer W is then carried to the resist coating apparatus 34, in which the resist solution is applied onto the neutral layer 401 of the wafer W to form a resist film. Thereafter, the wafer W is carried to the thermal treatment apparatus 40 and subjected to a pre-baking treatment (Paragraph 85). 
Muramatsu discloses all of the limitations of claim 19 and 20 except for the limitation of claim 19 wherein a semiconductor device manufacturing method comprises of:
Acquiring information about the first film by reading symbols on the semiconductor substrate wherein said information includes film type and film thickness. Then selecting a recipe for primer processing conditions based on said information
Furthermore Muramatsu does not explicitly disclose the thermal treatment apparatus (40) to be a chamber, such that the limitation in claim 20 wherein heating is performed in a first chamber is not explicitly disclosed by Muramatsu.

Regarding the first limitation, Shin explicitly discloses a method of processing a wafer wherein a deposition apparatus may inquire a wafer ID such that corresponding information about said wafer ID is acquired. The deposition apparatus may form a layer on the wafer based on said information and provide an application server (110) with deposition data such as a deposition material and deposition thickness (Paragraph 51). Shin further explicitly discloses a track apparatus (150 which may coat the wafer in an organic layer based on information of the wafer which corresponds to a wafer ID. Said track apparatus may then store data to the application server (110) such as a photoresist material, a photoresist thickness, and a position of a pattern (Paragraph 53). The use of a wafer ID allows a system (which may include a plurality of apparatuses) to store information mapped to said wafer ID (Paragraph 8).
A POSITA at the time of the invention would have found it obvious to modify Muramatsu in view of Shin such that the wafer (Muramatsu, W) comprises of a wafer ID which can be used to form a neutral layer (Muramatsu, 401) or resist layer (Muramatsu, 402) based on information from a server (Yamaguchi, 110) pertaining to a film layer such as thickness and material as evidenced by Shin wherein the track apparatus (Shin, 150) can apply layers based on information that can include deposition thickness and material. Said POSTIA would be motivated to do so in order to map information to a wafer (Shin, Paragraph 8). 
Regarding the second limitation Yamaguchi explicitly discloses a first process chamber (41) treated with a heat insulating improvement (Paragraph 29). Said first process chamber (41) comprises of heaters (46) as depicted in Fig. 5 (Paragraph 33).
A POSITA at the time of the invention would have found it obvious to further modify Muramatsu in view of shin with Yamaguchi such that the thermal treatment apparatus (40) comprises of a first process chamber (41) to improve heat insulation.
Therefore in regarding claim 19, Muramatsu modified by Shin and Yamaguchi explicitly disclose a semiconductor device manufacturing method, comprising: loading a semiconductor substrate (Muramatsu, W) having a first film (Muramatsu, K) thereon onto a load port (Muramatsu, 10) of an imprint device (Muramatsu, 1); acquiring information (Shin, ID information) about the first film by reading symbols (Shin, wafer ID) on the semiconductor substrate (Muramatsu, W), the information (Shin, ID information) including a film type of the first film (Muramatsu, K) and a film thickness of the first film (Muramatsu, K); selecting a recipe for primer processing conditions from a storage device (Yamaguchi, 110) based on the acquired information (Shin, ID information) about the first film (Muramatsu, K); conveying the semiconductor substrate on the load port (Muramatsu, 10) to a staqe (Muramatsu, spin chuck on apparatus 33) of the imprint device (Muramatsu, 1); forming a primer layer on the semiconductor substrate (Muramatsu, W) by coating of a primer (Muramatsu, primer solution) on the semiconductor substrate (Muramatsu, W) on the stage (Muramatsu, spin chuck on apparatus 33) in the according to the recipe; conveying the semiconductor substrate (Muramatsu, W) from the stage (Muramatsu, spin chuck on apparatus 33) to a first chamber (Muramatsu, 40) of the imprint device(Muramatsu, 1); heating the semiconductor substrate (Muramatsu, W) after the forming of the primer layer (Muramatsu, 401), the heating being performed in the first chamber according to the recipe; conveying the semiconductor substrate (Muramatsu, W) from the first chamber to a second chamber (Muramatsu, 130 corresponding to 33) an imprinting unit of the imprint device (Muramatsu, 1); patterning a resist dispensed onto the semiconductor substrate (Muramatsu, W) using imprint lithography in the second chamber (Muramatsu, 130 corresponding to 33) imprinting unit (Muramatsu, 34); and processing the first film (Muramatsu, K) by using the patterned resist (Muramatsu, 402) on the semiconductor substrate (Muramatsu, W) as a mask.
Therefore, in regarding claim 20, Muramatsu modified by Shin and Yamaguchi explicitly disclose he semiconductor device manufacturing method according to claim 19, wherein conveying of the semiconductor substrate (Muramatsu, W) is performed by a robotic arm (Muramatsu, 23 or 70).


Response to Arguments
 
Applicant's arguments filed (Applicant Arguments, 04/04/2022, page 3-5) have been fully considered but they are not persuasive. To fully address the applicant’s arguments:
On page 8-9, pertaining to claims 1-6 and 8-12 and similarly on page 10, pertaining to claims 19 and 20:
The applicant submits that the features of “a stage to which the substrate is transported from load port” and “a chamber to which the substrate with the primer layer is transported from the stage”, are not taught by Yamazaki and thus the examiner equates the stage 102 with the claimed load port
Muramatsu addresses said features by disclosing a load port (Muramatsu, 10, Paragraph 55 and 56), a stage (Muramatsu, spin chuck on apparatus 32 or 33, Paragraph 71-72, 79), and a chamber (Muramatsu, 34 comprising of 130, Paragraph 71-72, 79). The load port (10) does not equated to a stage, and Muramatsu also teaches a stage (32 or 33) to which the substrate (W) is transported. Thus, the applicant’s arguments are fully considered but are not deemed persuasive in view of Muramatsu.
The applicant submits that Yamazaki is silent on any other stage and any mechanism for transporting the substrate between two or more locations.
Muramatsu discloses a plurality of wafer carrier apparatuses (70) that are arranged with each of said plurality having a carrier arm that is movable in the X and Y axis as depicted in Fig. 1, such that the wafer (W) can be carried to a predetermined apparatus in the first block (G1), a second block (G2), a third block (G3) and fourth block (G4) therearound (Paragraph 66, Fig. 1). Thus, the applicant’s arguments have been fully considered but are not deemed persuasive in view of Muramatsu as Muramatsu discloses a carrier apparatus capable of transporting a substrate between two or more locations (said predetermined apparatuses).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         

/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754